DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 18-20 are directed to “a processor; and a memory having stored executable procedure codes; wherein the processor is configured to read the executable procedure codes stored in the memory and execute a computer program corresponding to the executable procedure codes, to perform a communication method of an autonomous vehicle”. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judiciary exception because the generally cited computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation.  The term “computer-readable medium” is normally preferred to be listed as a “non-transitory computer-readable medium”, so that it would clearly be identified as a tangible device or tangible computer or tangible non-transitory processor” or “tangible processor“  in order to overcome the 35 U.S.C. 101 problem.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-8, 10-16, 18, 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dinis et al [US 2019/0026796]
Claim 1.  A communication system of an autonomous vehicle (the autonomous vehicle AV communication networks, see abstract, para [0014]), comprising: a plurality of application modules (the plurality of modalities and services such as all mobile things, devices, people, health, medications, emergency situations, sensors, user end devices, etc., see Figs. 1, 3, 4, para [0014, 0021, 0039-0041, 0127]), and
an in-vehicle terminal comprising: an external communication module configured to communicate with another autonomous vehicle or a server in a message mode (the vehicle is provides with a network 100 or an affordable multi-network Mobile Access Point (Mobile AP or MAP or OBU) for long-range communication using wireless networks including cellular, GPS, Internet, LAN, PAN, WLAN, servers, WiFi, see Figs. 1, 3, 4, para [0026, 0030, 0033, 0034]), and
an internal communication module configured to communicate with the plurality of application modules in a service mode (the vehicle is provides with a multi-network 

Claim 2.  The communication system according to claim 1, wherein the plurality of application modules comprises a first client-side and a first server-side (the people, user devices, end-user devices such as mobile users, cellular phone or laptop, etc. communicating via multiple Internet/server networks, see Fig. 4, para [0020-0022]), the internal communication module comprises a second server-side configured to communicate with the first client-side, and a second client-side configured to communicate with the first server-side (the telecom operator or other people, other end-user devices or taxi driver communicates with people or user using cellular networks or WAN, see Figs. 1, 4, para [0028-0030])..

Claim 3.  The communication system according to claim 2, wherein the first server-side is provided with a first service table in which the second client-side is registered to get an authority to communicate with the first server-side, and the second server-side is provided with a second service table in which the first client-side is registered to get an authority to communicate with the second server-side (as cited in respect to claim 2 above and including register to get authority to communicate such as the telecom operators or the offering Internet access to employees, passengers, mobile users and end-user registers, see para [0028, 0033, 0157]).

Claim 4.  The communication system according to claim 1, wherein the external communication module is further configured to: acquire data to be transmitted,
encode the data to be transmitted to generate encoded data, and acquire a data length of the encoded data (the data communication among access points and moving vehicles comprise encoding module 930, see Fig. 9, para [0204]),
generate a check code according to the data to be transmitted, add the encoded data into a packet, wherein the data length is included in a header of the packet and the check code is included in a trailer of the packet, and send the packet (the encoding module 930 comprises one or more processors and support hardware and software execution of instructions and its accounting functions that may include headers, ID code, authentication and requesting of communicating messages data length with other vehicles AVs or trailers such as V2V, V2X communications, see Figs. 1, 4, 9, para [0092, 0204-0215]).

Claim 5.  The communication system according to claim 4, wherein the data to be transmitted comprises: obstacle information acquired from a radar of the autonomous vehicle, and traffic light information acquired from a camera of the autonomous vehicle (the sensors include camera, IR, laser, and/or radar to detect objects, and traffic lights, see para [0077, 0081]).

Claim 6.  The communication system according to claim 5, wherein the data to be transmitted further comprises: status information of the autonomous vehicle, comprising 
future trajectory information of the autonomous vehicle generated according to the position information, the speed information, the accelerating speed information and the historical trajectory information of the autonomous vehicle (the implementation of all data information related to the autonomous vehicle, see para [0034, 0036, 0177]).

Claim 7.  The communication system according to claim 4, wherein the data to be transmitted is encoded by serialization (the service manager for each AV including encoding data such as mobile types and/or accounting information, serial number or ID, target identifier, media access control MAC address for connecting communications services, see Fig. 5, para [0022, 0152, 0219]).

Claim 8.  The communication system according to claim 1, wherein the service mode of the communication is a Remote Procedure Call method (the mobile APs may provide calling and/or connection methods to one or more network providers, telecom operators, etc., see Fig. 1, para [0028]).

Claim 10.  A communication method of an autonomous vehicle comprising a communication system, wherein the communication system comprises: a plurality of application modules, and an in-vehicle terminal comprising an external communication module and an internal communication module, and the communication method comprises: the internal communication module communicating with the plurality of 

Claim 11.  The communication method according to claim 10, wherein the plurality of application modules comprises a first client-side and a first server-side, the internal communication module comprises a second server-side configured to communicate with the first client-side, and a second client-side configured to communicate with the first server-side, the first server-side is provided with a first service table and the second server-side is provided with a second service table, wherein before the internal communication module communicating with the plurality of application modules in the service mode, the method further comprises: registering the first client-side in the second service table to allow the first client-side to get an authority to communicate with the second server, and registering the second client-side in the first service table to allow the second client-side to get an authority to communicate with the first server-side (as cited in respect to claims 2 and 3 above).

Claim 12.  The communication method according to claim 10, wherein the external communication module communicating with another autonomous vehicle or the server in the message mode comprises: acquiring data to be transmitted, encoding the data to be transmitted to generate encoded data, and acquiring a data length of the encoded data, generating a check code according to the data to be transmitted, adding the encoded data into a packet, wherein the data length is included in a header of the 

Claim 13.  The communication method according to claim 12, wherein acquiring the data to be transmitted comprises: acquiring obstacle information from a radar of the autonomous vehicle and traffic light information from a camera of the autonomous vehicle, and generating the data to be transmitted according to the obstacle information and the traffic light information (as cited in respect to claim 5 above).

Claim 14.  The communication method according to claim 13, wherein acquiring the data to be transmitted comprises: acquiring status information of the autonomous vehicle, wherein the status information comprises: position information, speed information, accelerating speed information, and historical trajectory information,
generating future trajectory information of the autonomous vehicle according to the position information, the speed information, the accelerating speed information, and the historical trajectory information of the autonomous vehicle, and adding the future trajectory information and the status information in the data to be transmitted (as cited in respect to claim 6 above).

Claim 15.  The communication method according to claim 12, wherein encoding the data to be transmitted comprises: serializing the data to be transmitted (as cited in respect to claim 7 above).



Claim 18.  A terminal device (the AVs, see Figs. 4, 7), comprising: a processor; and
a memory having stored executable procedure codes (the processors and memory being executed by hardware, see Fig. 9, para [0015, 0205, 0209]);
wherein the processor is configured to read the executable procedure codes stored in the memory and execute a computer program corresponding to the executable procedure codes, to perform a communication method of an autonomous vehicle comprising: an internal communication module communicating with a plurality of application modules in a service mode, and an external communication module communicating with another autonomous vehicle or a server in a message mode (as cited in respect to claim 1 above).

Claim 19.  The terminal device according to claim 18, wherein the internal communication module communicating with the plurality of application modules in the service mode comprises: the internal communication module communicating with the plurality of application modules in a Remote Procedure Call method (as cited in respect to claim 8 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dinis et al [US 2019/0026796] in view of Altman et al [US 2021/0114616] with Provisional Applications 62/507,805 and 62/553,931.
Claim 9.  Denis et al fails to disclose the message mode of the communication is a Socket method.  However, Denis et al discloses the Mobile APs may, for example, operate to connect passing vehicles to the wired infrastructure of one or more network providers, telecom operators, etc. In accordance with the architecture, hardware, and software functionality discussed herein, vehicles and fleets can be connected not just to the cellular networks (or other wide area or metropolitan area networks, etc.) and existing Wi-Fi hotspots spread over a city or a controlled space, but also to other vehicles (e.g., utilizing multi-hop communications to a wired infrastructure, single or multi-hop peer-to-peer vehicle communication, etc.). The vehicles and/or fleets may, for example, form an overall mesh of communication links, for example including the Mobile APs and also Fixed Access Points (or Fixed APs or FAPs) connected to the wired or tethered infrastructure (e.g., a local infrastructure, etc.). Note that Fixed APs may also be referred to herein as Road Side Units (RSUs).  The Mobile APs may communicate 
Altman suggests that the Bonding/Multi-Link Agent or a dedicated bonding device may reside externally to the vehicle communication device; or it may be a plug-in or an accessory that may connect to a vehicle, or to a vehicular dash-board, or to a vehicle communication bus or to a vehicle's other bus or socket or port or mechanical means or circuitry; or may be an integral part or an integrated part of a vehicle, or of a vehicular dashboard, or a vehicular entertainment system or vehicular media player or navigation or mapping system (see Figs. 1, 4, para [0134]).  Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to implement the communication bus socket of Altman for the AV’s multi-hop communications to a wired or tethered infrastructure of Denis et al for greater securing and preventing of errors or false data information.

Claim 17.  The communication method according to claim 10, wherein the external communication module communicating with another autonomous vehicle or the server in the message mode comprises: the external communication module communicating with another autonomous vehicle or the server in a Socket method (as the combination of communication in a socket method between Denis et al and Altman in respect to claim 9 above).



Denis et al and Altman in respect to claim 9 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tavares et al discloses the communication network architectures, systems and methods for supporting a network of mobile nodes. As a non-limiting example, various aspects of this disclosure provide autonomous vehicle network architectures, systems, and methods for supporting for supporting a dynamically configurable network of autonomous vehicles comprising a complex array of both static and moving communication nodes. In particular, systems and methods for operating self-organized fleets of autonomous vehicles and for data-driven managed services built on top of a network of autonomous vehicles.		[US 2018/0376357]
Shimizu et al discloses the systems for optimizing a route selection for a highly autonomous vehicle ("HAV") which provides an automated driving service. In some embodiments, a method includes: generating a set of candidate routes for a journey; aggregating external data describing one or more external factors which limit an availability of the automated driving service while traveling along the candidate routes; 

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
10/05/2021